ert“11`nr."51
                                               11
                                               Van
                                                     L
                                                                                         12/29/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0598


                                        DA 20-0598                        9LED
                                                                         DEC 2 9 2020
 STATE OF MONTANA,
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme
                                                                                     Court
                                                                       State of Montana
              Plaintiff and Appellee,

       v.                                                           ORDER

 DARRIN LELAND REBER,

              Defendant and Appellant.


       Darrin Leland Reber has filed two verified Petitions for an Out-of-Time Appeal,
seeking to exhaust his remedies. Reber explains that he did have an appeal with this Court
(No. DA 17-0577)"but it was disrhissed due to procedural grounds." He states that he is
seeking federal habeas corpus relief with the United Staths District Court "and was
informed that[he] need[s] to allow the State an initial opportunity to pass upon and correct
alleged violations of its prisoners' federal rights." He wants to present"newly discovered
evidence proving that he is innocent ofthe charges for his criminal cases.
       Reber has exhausted the remedy of appeal for these cases here. This Court
dismissed both of Reber's previous appeals because he did not file an opening brief in
accordance with a March 28, 2019 Order directing him to do so. Instead, Reber filed
various demands we deemed motions.            This Court dismissed with prejudice his
consolidated appeals on May 8, 2019. State v. Reber, No. DA 17-0577, Orders,(Mont.
May 8, 2019).
      'Reber cannot seek another appeal ofthe same underlying cases a year and half later
with this Court. These May 8, 2019 Orders were final. M. R. App. P. 19(2). "Under the
doctrine of law of the case, a prior decision of this Court resolving a particular issue
between the same parties in the same case is binding and cannot be relitigated." State v.
Gilder, 2001 MT 121,¶ 9, 305 Mont. 362,28 P.3d 488(citation omitted). While this Court
did not decide any issues, we decided that his appeal should be dismissed because Reber
chose not to prosecute his appeal. We have applied the doctrines oflaw ofthe case and res
judicata, meaning something that has already been adjudicated, to support this Court's
practice "generally to refuse to reopen what has been decided[1" Gilder,¶19, 11 (citation
omitted). Reber has provided no legal authority to circumvent res judicata and cannot now
have a "second bite ofthe same apple. Accordingly,
      IT IS ORDERED that Reber's Petition for Out-of-Time Appeal is DENIED and
DISMISSED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Darrin Leland Reber personally.
      DATED this VIIP day of December, 2020.



                                                             Chief Justice




                                                               Justices




                                           2